Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
In response to the amendment received December 15, 2021:
Claims 1-7 have been amended, and claims 8-11 has been newly added. Therefore Claims 1-11 are pending for rejection in this office action.
The 112 rejections have been withdrawn.

The text of those sections of Title 35, U.S.C. code not included in this action can
be found in the prior Office Action issued on September 29, 2021.

Claim Rejections - 35 USC § 102
Claims 1, 2, 5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boettcher et al. US 2014/0186675.
With respect to claim 1, Boettcher et al. discloses a cooling structure 106 for a battery pack 100 [Figure 1; Figure 2; 0011- 0014], wherein the battery pack 100 is formed by superimposing a second battery case 118/120 on an upper side of a first battery case 120/118, a cooling medium jacket 126/122/130 through which a cooling medium flows being formed on a lower face 120 of the second battery case 118/120 [0015; Figure 2],
Wherein the first battery case 118/120 comprises 
	a first case main body 120 that has an upward opening, and 
a first cover 118 that covers the upward opening of the first case main body 120; 
a plurality of first battery modules which are each formed of a plurality of first battery cells 108 are housed within the first battery case 118/120;
the second battery case 118/120 comprises  
a second case main body 120 that has an upward opening, and 
a second cover 118 that covers the upward opening of the second case main body 120;
 a plurality of second battery modules which are each formed of a plurality of second battery cells 108 are housed within the second battery case 118/120; 
a recess portion 128 is recessed upward and formed in a case lower wall of the second battery case 118/120 which is formed by a lower face of the second case main body 120; and 
the plurality of second battery modules 108 are placed on an upper face of the recess portion 128; and the cooling medium jacket 126/122/130 is formed between a lower face of the recess portion 128 and an upper face of a case upper wall the first cover 118 joined thereto. [0012-0020; Figures 1-3]


    PNG
    media_image1.png
    752
    805
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    851
    645
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    375
    671
    media_image3.png
    Greyscale

With respect to claim 2, Boettcher et al. discloses wherein a cooling medium supply passage and a cooling medium discharge passage are formed in a case side wall 134/136 of the first battery case 120/118, the cooling medium being supplied to the cooling medium jacket 126/122/130 via the cooling medium supply passage, and the cooling medium being discharged from the cooling medium jacket 126/122/130 via the cooling medium discharge passage. [0017-0023; Figure 5] 
With respect to claim 5, Boettcher et al. discloses wherein 
one or a plurality of third battery cases 118/120 are superimposed on an upper side of the second 15battery case 118/120, 
another cooling medium jacket 126/122/130 is formed between a lower face of the one or plurality of third battery cases and an upper face of the second battery case that is superimposed on a lower side of the one or the plurality of third battery cases, and 
a further cooling medium supply passage and a further cooling medium discharge passage are formed in a case side wall of the one or the plurality of third battery cases, the further cooling medium supply passage and the  further cooling medium discharge passage communicating with a cooling medium supply passage and a cooling medium discharge passage respectively of the second battery case, which is superimposed on the lower side of the one or the plurality of third battery case.   [0017- 0023; Figure 5]

    PNG
    media_image4.png
    752
    805
    media_image4.png
    Greyscale


With respect to claim 8, Boettcher et al. discloses wherein the cooling medium jacket 126/122/130 is defined in the recess portion 128.  [Figure 5]
With respect to claim 9, Boettcher et al. discloses wherein the plurality of first battery modules 108 are provided outside a space defined in the recess portion 128, and the plurality of second battery modules 108 are provided outside a space defined in the recess portion 128.  [Figure 5]
With respect to claim 10, Boettcher et al. discloses wherein the plurality of first battery modules 108 are provided in an interior space of the first battery case 120/118 defined by the first case main body 120 and the first cover 118, and the plurality of second battery modules 108 are provided in an interior space of the second battery case 118/120 defined by the second case main body 120 and the second cover 118. [Figure 5]
  	With respect to claim 11, Boettcher et al. discloses wherein the cooling medium jacket 126/122/130 is provided outside the interior space of the first battery case 118/120 defined by the first case main body 120 and the first cover 118, and the cooling medium jacket 126/122/130 is provided outside the interior space of the second battery case 118/120 defined by the second case main body 120 and the second cover 118. [Figure 5]

Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. US 2014/0186675 as applied to claim 1 & 2 above in further view of Martz et al. US 2011/0293982.
With respect to claims 3-4, Boettcher et al. discloses wherein a case upper wall of the first cover goes outward on an outside of a seal member 144 encircling an outer periphery of the cooling medium jacket 126/122/130.  [0014-0021]
	Boettcher et al. does not specifically disclose wherein the case upper wall is downwardly inclined in going outward on an outside of a seal member encircling an outer periphery of the cooling medium jacket.
	Martz et al. discloses a cooling structure 18 for a battery pack 10, wherein the battery pack 10 is formed by superimposing a top surface of a frame 20 and bottom surface of another  frame to hold battery 100 in between (second battery case)   on an upper side of a frame 20 (first battery case) [Figure 1], a  plate 62/cooling fin 60 (cooling medium jacket) through which a cooling medium flows being formed on a lower face of the frame 20 (second battery case), the cooling structure 18 comprising: a recess portion 46/48/34 which is recessed upward and formed in a case lower wall of the second battery case 20; and a battery 100 which is placed on an upper face of the recess portion 46/48/34, wherein the cooling medium jacket 60/62 is formed between a lower face of the recess portion 46/48/34 and an upper face of the first battery case 20 joined thereto wherein a case upper wall of the first battery case 20 is downwardly inclined in going outward on an outside of a seal member 54/58 encircling an outer periphery of the cooling medium jacket 60/62. [0026-0038; Figures 2-7; 0030; Figure 4; 0027-0028; 0034]


    PNG
    media_image5.png
    689
    711
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the case upper wall of Boettcher et al. to be downwardly inclined in going outward on an outside of a seal member, as disclosed in Martz et al., in order to allow for desired total compressive force on the battery cells while maintaining a desired length and keeping costs low and simplifying manufacture.  [0002-0005; 0026; 0034-0037]

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Boettcher et al. US 2014/0186675 as applied to claim 5 above in further view of Chung et al. US 2014/0057151.
	With respect to claim 6, Boettcher et al. does not disclose wherein among the first battery case, the second battery case, and the one or plurality of third battery cases, one positioned at an upper level side has a larger flow path sectional area of the cooling medium supply passage and the cooling medium discharge passage than another positioned at a lower level side.  
	Chung et al. discloses a cooling structure for a battery pack 400a, wherein the battery pack 400a is formed by superimposing a second battery module group 110b on an upper side of a first battery module group 110a, a coolant flow area 260/240/245/230 through which a cooling medium flows being formed on a lower face of the second battery module group 110b, a cooling medium supply passage 210/215  and cooling medium discharge passage 240/245/230 are formed in a case side wall 300 [Figure 4; 0060-0062], wherein among the first battery case, the second battery case, and the one or plurality of third battery cases, one positioned at an upper level side 110a/110b a second coolant discharge part 250 is formed, therefore, given that there is no second coolant discharge part 250 present in the lowermost battery module group, the flow path sectional area of the cooling medium supply passage 210/215 and the cooling medium discharge passage 240/245/230  is smaller in the lowermost battery module and larger as the battery module is more toward an upper level side.  [Figure 4; 0013; 0014-0022; 0056-0059].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Chung et al. to have increased a flow path sectional area of the cooling medium supply passage and the cooling medium discharge passage as the battery case is more toward an upper level side, as disclosed in Chung et al., in order to allow for improved cooling efficiency. [0013]
	With respect to claim 7, Boettcher et al. does not disclose wherein among the first battery case, the second battery case, and the one or the plurality of third battery cases, one positioned at an upper level side has a larger volume of the cooling medium jacket than another positioned at a lower level side.
	Chung et al. discloses a cooling structure for a battery pack 400a, wherein the battery pack 400a is formed by superimposing a second battery module group 110b on an upper side of a first battery module group 110a, a coolant flow area 260/240/245/23 (cooling medium jacket) through which a cooling medium flows being formed on a lower face of the second battery module group 110b, a cooling medium supply passage 210/215  and cooling medium discharge passage 240/245/230 are formed in a case side wall 300 [Figure 4; 0060-0062], wherein among the first battery case 118/120, the second battery case 118/120, and the one or the plurality of third battery cases, one positioned at an upper level side has a larger volume of the cooling medium jacket 260/240/245/23 than another positioned at a lower level side. [Figure 4; 0013; 0014-0022; 0056-0059]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the battery pack of Chung et al. to have increased a volume of the coolant flow area (cooling medium jacket) as the battery case is more toward an upper level side, as disclosed in Chung et al., in order to allow for improved cooling efficiency. [0013]

Response to Arguments

Applicant Argues 
Boettcher et al. does not disclose the unique arrangement of the cooling structure of the battery pack recited in independent claim 1. 
Specifically, Boettcher et al. describes in paragraph [0010] that FIG. 5 illustrates a cross- sectional top view of the battery pack (100). Thus, as can be seen in FIGS. 1 and 5, the plurality of energy storage cells (108) of the battery pack (100) are arranged in a horizontal direction rather than a vertical direction. As with the plurality of energy storage cells (108), the first halves (118) and the second halves (120) are arranged in a horizontal direction rather than a vertical direction. Accordingly, Boettcher et al. does not disclose or even suggest the battery pack formed by superimposing a second battery case on an upper side of a first battery case, as recited in independent claim 1. 

Examiner respectfully disagrees 
Although FIG. 5 illustrates a cross- sectional top view of the battery pack (100) wherein the plurality of energy storage cells (108) of the battery pack (100) are arranged in a horizontal direction rather than a vertical direction, given that second battery case is superimposed on the top side of the first battery case, Boettcher et al. disclose wherein a secondary battery case is superimposed on an upper side of the first battery case. 

Applicant Argues 
Boettcher et al. does not disclose that the first battery case comprises a first case main body that has an upward opening and a first cover that covers the upward opening of the first case main body and that a plurality of first battery modules which are each formed of a plurality of first battery cells are housed within the first battery case, as recited in independent claim 1. The Office Action cites one of the first half (118) and the second half (120) of Boettcher et al. for the recited first battery case. However, the first half (118) neither includes an upward opening nor a cover that covers such an upward opening. The second half8 Attorney Docket No.: HND-P0365 Patent(120) neither includes an upward opening nor a cover that covers the upward opening. The energy storage cells (108) are not housed within one of the first half (118) and the second half (120). The energy storage cells (108) are merely arranged beside the first half (118) or the second half (120). 

Examiner respectfully disagrees 
Boettcher et al. does disclose that the first battery case comprises a first case main body that has an upward opening and a first cover that covers the upward opening of the first case main body and that a plurality of first battery modules which are each formed of a plurality of first battery cells are housed within the first battery case. Examiner has provided a detailed annotated image below by using multiple Figures 2. 


    PNG
    media_image3.png
    375
    671
    media_image3.png
    Greyscale

Applicant Argues 
Similarly, Boettcher et al. does not disclose that the second battery case comprises a second case main body that has an upward opening and a second cover that covers the upward opening of the second case main body and that a plurality of second battery modules which are each formed of a plurality of second battery cells are housed within the second battery case, as recited in independent claim 1. The Office Action cites one of the first half (118) and the second half (120) of Boettcher et al. for the recited first battery case. However, the first half (118) neither includes an upward opening nor a cover that covers such an upward opening. The second half (120) neither includes an upward opening nor a cover that covers the upward opening. The energy storage cells (108) are not housed within one of the first half (118) and the second half (120). The energy storage cells (108) are merely arranged beside the first half (118) or the second half (120).

Examiner respectfully disagrees 
Boettcher et al. does disclose that the second battery case comprises a second case main body that has an upward opening and a second cover that covers the upward opening of the second case main body and that a plurality of second battery modules which are each formed of a plurality of second battery cells are housed within the second battery case. Examiner has provided a detailed annotated image below to show such by using multiple Figures 2. 


    PNG
    media_image3.png
    375
    671
    media_image3.png
    Greyscale

Applicant Argues 
Furthermore, Boettcher et al. does not disclose that a recess portion is recessed upward and formed in a case lower wall of the second battery case which is formed by a lower face of the second case main body and that the plurality of second battery modules are placed on an upper face of the recess portion, as recited in independent claim 1. The Office Action cites the cavity (128) of Boettcher et al. for the recited recess portion. As is evident from FIGS. 1-3 of Boettcher et al., however, the cavity (128) is not recessed upward. Since Boettcher et al. does9 
Attorney Docket No.: HND-P0365 Patent not provide any teaching of the recited second battery case, Boettcher et at. does not disclose the cavity (128) formed in a case lower wall of the second battery case which is formed by a lower face of the second case main body. As can be seen in FIGS. 1-3 of Boettcher et at., the cavity (128) is neither formed in a case lower wall of the first half (118) nor a case lower wall of the second half (120). The energy storage cells (108) are not placed on an upper surface of the cavity (128). The energy storage cells (108) are merely disposed in the cavities (128). 

Examiner respectfully disagrees
Boettcher et al. does disclose that a recess portion is recessed upward and formed in a case lower wall of the second battery case which is formed by a lower face of the second case main body and that the plurality of second battery modules are placed on an upper face of the recess portion. Examiner has provided a detailed annotated image below to show such by using multiple Figures 2.

    PNG
    media_image6.png
    375
    671
    media_image6.png
    Greyscale

Applicant Argues 
Boettcher et at. does not disclose that the cooling medium jacket is formed between a lower face of the recess portion and an upper face of a case upper wall of the first cover joined thereto, as recited in independent claim 1. The Office Action cites the second surface (126), the channel (122), and the rib (130) of Boettcher et al. for the recited cooling medium jacket. Since Boettcher et al. does not provide any teaching of the recited first cover of the recited first battery case and the recited recess portion, however, Boettcher et al. does not disclose the recited cooling medium jacket formed between the recess portion and the first cover. As is evident from FIGS. 1-3 of Boettcher et al., the channel (122) is not formed between a lower face of the cavity (128) and an upper face of a case upper wall of the first half (118). The channel (122) is not formed between a lower face of the cavity (128) and an upper face of a case upper wall of the second half (120).

Examiner respectfully disagrees
Boettcher et al. does disclose that the cooling medium jacket is formed between a lower face of the recess portion and an upper face of a case upper wall of the first cover joined thereto. Examiner has provided a detailed annotated image below to show such by using multiple Figures 2. 

    PNG
    media_image6.png
    375
    671
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723